Opinion by
Judge Doyle,
This is an appeal by Robert Godfrey (Appellant) from a decision and order of the Court of Common Pleas of Centre County affirming the decision of the Board of Directors of the Penns Valley Area School District to suspend Appellant from his position as a music teacher pursuant to Sections 1124 and 1125.1 of the Public School Code of 1949 (Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§11-1124 and 11-1125.1.
Appellant, who was suspended because of a substantial decrease in pupil enrollment in the School District, see Section 1124 of the Code, asserts that the School District failed to realign its professional staff so as to permit his retention and therefore violated Section 1125.1(c) of the Code. The lower court disagreed and, after a thorough review of the briefs and record herein, including the legislative history pertaining to the enactment of Section 1125.1 of the Code, we find ourselves in agreement with the lower court’s resolution. Accordingly, we affirm on the basis of the opinion of President Judge Charles C. Brown, Robert Godfrey v. Penns Valley Area School District, 22 Pa. D. & C.3rd 466 (1981).
Order
Now, August 6, 1982 the decision and order of the Court of Common Pleas of Centre County in this *168matter, dated February 17, 1981, at No. 1980-2042 is hereby affirmed.
Judge Mencer did not participate in the decision in this case.